Citation Nr: 1440278	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-37 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for bilateral pes cavus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO in St. Petersburg, Florida denied increased ratings for bilateral hearing loss and bilateral pes cavus.  The Veteran was notified of this decision by the RO in October 2009, and he filed a notice of disagreement in November 2009.  In May 2010, the RO issued a statement of the case (SOC) and, in August 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals).

The Board notes that, in his August 2010 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  However, in a subsequent February 2011 statement, the Veteran withdrew such hearing request. 38 C.F.R. § 20.704(e) (2013).

In March 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a September 2014 supplemental statement of the case (SSOC)) and returned these matters to the Board for further consideration.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals January and August 2014 Informal Hearing Presentations as well as VA treatment records dated through March 2014.  The remaining documents in Virtual VA are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

The Board's decision denying an increased (compensable) rating for bilateral hearing loss is set forth below.  The claim for an increased rating for bilateral pes cavus is addressed in the remand following the order; this matter being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished. 

2.  Pertinent to the August 2009 claim for increase, December 2009 audiometric testing revealed no worse than Level I in the right ear and Level I in the left ear; and May 2014 audiometric testing revealed no worse than Level I hearing in the right ear and Level I hearing in the left ear.

3.  Although the Veteran has complained, primarily, of the inability to clearly understand speech if there is background noise, there is no evidence or allegation that the disability at issue is so unusual or exceptional to render the schedular criteria for evaluating the disability inadequate, nor has the matter of the Veteran's entitlement to a total disability rating for his hearing loss been reasonably raised.



CONCLUSION OF LAW

The criteria for an increased (compensable) rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.85, Diagnostic Code (DC) 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 
In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a September 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  In addition, the September 2009 letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim herein decided is warranted. 

The Board notes that there has been substantial compliance with the actions requested in the previous Board remand of March 2014 instructions to the extent possible, and that no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with )..  Pursuant to that remand, outstanding VA treatment records were obtained and the Veteran was afforded a contemporaneous VA examination regarding the current severity of his service-connected bilateral hearing loss in May 2014.  Thus, the RO has directly responded to and completed the prior remand directives.

Significantly, the Veteran has been afforded two VA audiology examinations during the appeal period, and the reports of those examinations have been associated with the claims file.  The most recent VA examination occurred in May 2014.  The audiology examination report contains all necessary findings, including consideration of the effects the Veteran's service-connected bilateral hearing loss has on his occupational functioning and activities of daily living.  See generally Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board finds no credible lay or medical evidence demonstrating or alleging a decrease in hearing acuity since the May 2014 VA examination.  Thus, there is no duty to provide further medical examination on the bilateral hearing loss claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test. 

Under 38 C.F.R. §§ 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  If impaired hearing is service-connected in only one ear, as in the instant case, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Historically, the Veteran was granted service connection for bilateral hearing loss in a June 2007 rating decision.  A 0 percent ( noncompensable) rating was assigned effective December 21, 2006.  The noncompensable rating has since been continued.  The Veteran filed the instant claim for an increased rating in August 2009.

The first medical evidence pertinent to the Veteran's August 2009 claim for an increased disability rating for his bilateral hearing loss disability is the report of a December 2009 VA audiology evaluation.  At that time, the Veteran's claims file was unavailable to the examiner but the examiner reviewed the Veteran's VA audiology records which showed mild to severe sensorineural bilateral hearing loss at 2000 Hz and above as early as April 2006.  During that evaluation, the Veteran's chief complaint was bilateral hearing loss.  Specifically, the Veteran reported that difficulty hearing impacted his occupational activities as he often missed portions of conversations.  

On audiometric testing, pure tone thresholds, in decibels, were as follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
40 dB
55 dB
65 dB
Left Ear
10 dB
40 dB
55 dB
60 dB

Puretone Threshold Average
Right Ear
42.5 dB
Left Ear
41.25 dB

Speech Recognition
Right Ear
96%
Left Ear
96%

As exceptional hearing loss as defined by 38 C.F.R. § 4.86 was not demonstrated, Table VI is for application, and the December 2009 audiometric results reveal that the Veteran's hearing loss was manifested to Level I hearing acuity in the right and left ear under Table VI.  38 C.F.R. § 4.85(f).  Under Table VII, Level I hearing in each ear warrants the assignment of a noncompensable rating for the bilateral hearing loss.  38 C.F.R. § 4.85.  As such, the December 2009 audiometric results support a noncompensable rating for bilateral hearing loss in accordance with controlling legal provisions.  See Lendenman, supra. 

The Veteran was afforded another VA audiology evaluation in May 2014.  At that time, the examiner did have access to and reviewed the Veteran's claims file.  During the evaluation, the Veteran reported that he wore bilateral VA-issued hearing aids.  He indicated that he "probably misses a few things" and that his wife noticed that he did not always hear her but, for the most report, he reported successful communication with his hearing aids.

On audiometric testing, pure tone thresholds, in decibels, were as follows:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5 dB
45 dB
60 dB
75 dB
Left Ear
0 dB
50 dB
60 dB
85 dB

Puretone Threshold Average
Right Ear
46 dB
Left Ear
45 dB

Speech Recognition
Right Ear
92%
Left Ear
96%
	
As exceptional hearing loss as defined by 38 C.F.R. § 4.86 was not demonstrated, Table VI is for application, and the May 2014 audiometric results reveal that the Veteran's hearing loss was manifested to Level I hearing acuity in the right and left ear under Table VI.  38 C.F.R. § 4.85(f).  Under Table VII, Level I hearing in each ear warrants the assignment of a noncompensable rating for the bilateral hearing loss.  38 C.F.R. § 4.85.  As such, the May 2014 audiometric results support a noncompensable rating for bilateral hearing loss in accordance with controlling legal provisions.  See Lendenman, supra.

VA outpatient treatment records from the period on appeal also track the Veteran's complaints and treatment of his bilateral hearing loss; however, with the exception of the aforementioned VA audiology evaluation reports, the additional records do not include any testing results..

The Board has considered the Veteran's assertions as to the severity of his hearing loss and in no way discounts these asserted difficulties or the Veteran's assertions that his bilateral hearing loss should be rated higher.  The Board emphasizes, however, that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  Lendenman, 3 Vet. App. at 349.  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
	
The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to the August 2009 claim for an increase has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  In this case, the Board notes that, during the December 2009 VA examination, the Veteran reported that he often missed portions of conversations. 

The Board has considered the Veteran's assertions of problems associated with his hearing loss; particularly, that he is unable to clearly understand speech with the presence of background noise.  Even if, given the mechanical nature of deriving ratings for hearing loss, the Board was to find that such assertion is tantamount to indicating that the applicable criteria do not contemplate such impairment, the Board would also have to find that such an assertion, without more, does not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment (beyond that contemplated in the noncompensable rating).  However, there is no evidence whatsoever to suggest, for example, that the Veteran's hearing loss disability has compromised or otherwise negatively impacted his employment.  Indeed, he reported that he experiences no problems with his occupation.  See December 2009 VA examination report.  There also is no evidence of repeated treatment-much less, repeated hospitalization-for the disability, or other evidence of any exceptional or unusual factors associated with the Veteran's hearing loss.
	
Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's bilateral hearing loss is appropriately rated as a single disability affecting both ears.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board must conclude that, as the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) for assignment of a higher, extra-schedular rating, are not met, referral of this matter for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a claim for highe rating when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran is currently employed (as he reported during the December 2009 VA examination).  Moreover, he has not expressly indicated, nor has the record shown, that his service-connected bilateral hearing loss has effectively rendered him unemployable.  As such, and on these facts, the Board finds that no TDIU claim, pursuant to Rice, has been raised in connection with the claim for a higher rating herein decided.  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's bilateral hearing loss pursuant to Hart (cited above), and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for the hearing loss disability at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased (compensable) rating for bilateral hearing loss is denied.



REMAND

Unfortunately, the Board finds that further AOJ action in the matter remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision.

The Board notes that on the most recent May 2014 VA examination of the Veteran's feet, in addition to pes cavus, the examiner diagnosed bilateral pes planus (beginning July 1967), left hallux valgus (beginning 1994-05), bilateral plantar fasciitis (right foot beginning in the 1970s and left foot beginning in 1994-95), as well as bilateral degenerative arthritis of the feet (beginning February 2002).

The Board finds that this evidence raises questions as to the extent of impairment attributable to pes cavus, and whether it is possible to distinguish between the symptoms and impairment that are be attributable to his service-connected pes cavus and any other nonservice-connected foot disability.  See Mittlieider v. West, 11 Vet. App.181 (1998) (holding that if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability).  Notably, while it appears that the Veteran's bilateral pes planus, plantar fasciitis, and degenerative arthritis would be rated as noncompensably disabling pursuant to 38 C.F.R. § 4.73, DC 5276 (flatfoot) and 38 C.F.R. § 4.71. DC 5010 (arthritis), it appears that the Veteran could potentially receive a separate 10 percent disability rating for his left foot hallux valgus pursuant to 38 C.F.R. § 4.73, DC 5280 should this disability be deemed medically associated with, or indistinguishable from,  service-connected pes cavus.  

Because the medical evidence currently of record does not contain sufficient information to make these determinations, the Board finds that an addendum opinion in this regard is needed. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The AOJ should obtain an addendum opinion from the prior May 2014 VA examiner.  The AOJ should only arrange for further examination of the Veteran is the prior examiner is not available or further examination is deemed necessary.
Prior to seeking further medical opinion in this case, to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

It appears that there may be outstanding VA treatment records not yet associated with the record.  A review of the claims file shows that the Veteran consistently sought VA treatment from March 2002 through March 2014 but there are no treatment records dated after March 2014.  Given the need to remand for other reasons, the AOJ should obtain any outstanding VA medical dated since March 2014.  

The AOJ should also give the Veteran another opportunity to provide additional  information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the VCAA. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain all outstanding, pertinent record of VA evaluation and/or treatment of the Veteran, dated since March 2014, following the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim remaining on appeal that is not currently of record.  Specify what evidence VA will provide and what evidence is the Veteran's ultimate responsibility to submit.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the May 2014 VA examiner.

If the May 2014 VA examiner is unavailable or  another examination is deemed warranted, arrange for the Veteran to undergo further VA examination to obtain an opinion in response to the question noted below. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

With respect to each diagnosed foot disability other than pes cavus (currently and/or as reflected in the May VA examination report), the examiner should expressly indicate whether such disability (a) is deemed medically associated with the service-connected pes cavus; or, if not (b) is medically distinguishable (symptoms and impairment) from the service-connected foot disability.  

All examination findings (if any), along with the complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority (to include all relevant diagnostic codes).  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


